VAN DUSEN, Circuit Judge,
(dissenting in part):
After consideration of Appellees’ Petition for Rehearing and the Answer to such Petition, I am persuaded that the Pennsylvania General Assembly did not intend to prohibit the use of the previous balance method by the terms of the Pennsylvania Goods and Services Installment Sales Act (Sales Act), 69 P.S. § 1101 ff. For this reason, I dissent from part III-C of the majority opinion as amended.
The record, including the Petition and Answer, as well as the briefs, indicates that the 1966 Pennsylvania General Assembly intended by the Sales Act to set an interest rate of 1V4% per month on the outstanding balance as the basic maximum interest rate for retail installment accounts. 69 P.S. § 1904 provides that computations are to be made “on the outstanding balances from month to month.” Any reasonable method of computing the monthly balance would seem to be permitted by the Act.
The majority opinion makes clear that' “[w]hen the Sales Act was adopted in 1966, the previous balance method was the method most commonly used by both large and small retail merchants in Pennsylvania” (page 1090).1 If the General Assembly had intended to proscribe its continued use, it would have specifi*1099cally provided that such method would be illegal.
Furthermore, if this recognized method used by the business community is to be invalidated due to construction of a state statute approximately ten years after the adoption of that act, such action should be taken by a Pennsylvania appellate court. See, for example, Louisiana P. & L. Co. v. Thibodaux City, 360 U.S. 25, 27ff, 79 S.Ct. 1070, 3 L.Ed.2d 1058. (1959); The Federal Courts and the Federal System, Hart & Wechsler (2d ed.), at 998 — 1005.
In all other respects, I concur in the majority opinion.

. See also the first full sentence on page 1090, which states:
“The previous balance method still is employed by many retailers, including a major department store in Pittsburgh.”